DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
Response to Amendment
Claims 1 and 8 have been amended. No claims have been deleted; and no new claims have been added. Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2019/0214595 A1-prior art of record, hereafter Park) in view of ZHANG (US 2016/0284774 A1, hereafter Zhang).
Re claim 1, Park discloses in FIG. 21 (with references to FIGS. 1 and 2) an organic light emitting element (electroluminescent device; ¶ [0053]; [0091] and [0171]), provided with a display area (see DISPLAY AREA in inserted figure below) and a camera under panel area (see CUPA in inserted figure below), wherein the camera under panel area (CUPA) comprises:
an array substrate (11; ¶ [0092] and [0171]);
a pixel definition layer (21; ¶ [0092] and [0171]) provided on the array substrate (11) and provided with a plurality of recesses (unlabeled openings over 20);
an anode layer (20; ¶ [0092] and [0171]) provided in the recesses;
a plurality of sub-pixels (PX; ¶ [0095]; [0097] and [0171]) provided on the anode layer (20) in corresponding recesses (openings over 20); and
at least one cathode line (23 in region 100; ¶ [0172] and see CL in inserted figure below) provided on the pixel definition layer (21) and connected (electrically; ¶ [0092]) to the plurality of sub-pixels (PX) in series (left-to-right; FIG. 1), wherein two ends (see 23 extended to L201 and R201 in inserted figure below) of the cathode line (CL) extend (laterally) and are electrically connected (integrally as part of 23) to a cathode layer (23 in region L201 and R201; ¶ [0172] and see LCLY and RCLY in inserted figure below) located in the display area (DISPLAY AREA), wherein the cathode line (23/CL) is linear (left-to-right).


    PNG
    media_image1.png
    756
    907
    media_image1.png
    Greyscale

The inserted figure (annotated FIG. 21 of Park) depicts: 1. A display area (DISPLAY AREA). 2.  A Camera under panel area (CUPA). 3. Two (left/right) ends of a cathode layer (LCLY/RCLY). 4. A cathode line (CL) over pixel defining layers (21). The cathode line (CL) and the cathode layer (LCLY/RCLY) are integrally formed as common cathode (23) connecting pixels (PX) in series (see FIG. 1).
Park fails to disclose the at least one cathode line (23/CL) directly provided on the pixel definition layer (21) and in direct contact with the pixel definition layer (21); and wherein the cathode line (23/CL) is wavy, arc-shaped, or S-shaped.
However,
Zhang discloses in FIG. 1 an organic light emitting element (flexible display), provided with a display area (pixel areas), wherein the display area comprises: at least one cathode line (2; ¶ [0020]) directly provided on a pixel definition layer (1; ¶ [0020]) and in direct contact with (physically touching) the pixel definition layer (1), and wherein the cathode line (2) is wavy (grooved/curved; ¶ [0021]-[0023]), arc-shaped (grooved/curved; ¶ [0021]-[0023]), or S-shaped.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Park such that the at least one cathode line directly provided on the pixel definition layer and in direct contact with the pixel definition layer, and wherein the cathode line (23/CL) is wavy, arc-shaped, or S-shaped, as disclosed by Zhang, to reduce breakage of flat, plate-shaped cathodes by reducing the stress concentration in the cathode by releasing the stress in curved parts of the cathode (Zhang; ¶ [0004] and [0024]-[0025]).

Re claim 3, Park discloses the organic light emitting element according to claim 1, wherein the sub-pixels (PX) comprise: a light emitting layer (22; ¶ [0092]) provided on the anode layer (20) in a corresponding recess (opening over 20); and the cathode layer (23/LCLY and 23/RCLY extended to CL) provided on the light emitting layer (22) and completely covering (overlaying) an upper surface (top plane) of the light emitting layer (22); wherein the cathode layer LCLY/RCLY) is electrically connected (as part of 23) to the cathode line (CL).

Re claim 4, Park discloses the organic light emitting element according to claim 1, wherein the sub-pixels (PX) comprise at least one red sub-pixel (PX1; ¶ [0097]), at least one green sub-pixel (PX2; ¶ [0097]), and at least one blue sub-pixel (PX3; ¶ [0097]).

Re claim 5, Park discloses the organic light emitting element according to claim 1, further comprising: a thin film encapsulation layer (31; ¶ [0092] and [0171]) provided on the cathode line (CL).

Re claims 6 and 7, Park discloses a display device, comprising the organic light emitting element (electroluminescent device) according to claim 1 (see claim 1 above) and a sensor (camera or biometric unit 10; ¶ [0099]), wherein the camera under panel area (CUPA) is disposed (positioned) corresponding to a position (under region 210) of the sensor (10); and wherein the sensor (10) comprises one or a combination of a camera sensor (¶ [0099]), a breathing light sensor, a distance sensor, a fingerprint scanner sensor, a microphone sensor, and a transparent antenna sensor.
Re claim 8, Park discloses in FIG. 21 (with references to FIGS. 1 and 2) a manufacturing method of an organic light emitting element (electroluminescent device; ¶ [0053]; [0091] and [0171]), comprising steps of:
preparing an array substrate (11; ¶ [0092] and [0171]); preparing a pixel definition layer (21; ¶ [0092] and [0171]) on the array substrate (11), and preparing a plurality of recesses (unlabeled openings over 20) in the pixel definition layer (21);
preparing an anode layer (20; ¶ [0092] and [0171]) on the pixel definition layer (21); preparing a plurality of sub-pixels (PX; ¶ [0095]; [0097] and [0171]) on the anode layer (20) in corresponding recesses (unlabeled openings over 20); and
preparing at least one cathode line (23 in region 100; ¶ [0172] and see CL in inserted figure above) on the pixel definition layer (21), wherein the cathode line (CL) is connected to the plurality of sub-pixels (PX) in series (left-to-right; FIG. 1), and two ends (L201 and R201 portions of 23 in the inserted figure above) of the cathode line (CL) extend and are connected (integrally as part of 23) to a cathode layer (23 in region L201 and R201; ¶ [0172] and see LCLY and RCLY in inserted figure above) in the display area, wherein the cathode line (23/CL) is linear (left-to-right).

Park fails to disclose the cathode line (23/CL) is directly provided on the pixel definition layer (21) and in direct contact with the pixel definition layer (21); and wherein the cathode line (23/CL) is wavy, arc-shaped, or S-shaped.

However,
Zhang discloses in FIG. 1 an organic light emitting element (flexible display),
provided with a display area (pixel areas), wherein the display area comprises: at least one cathode line (2; ¶ [0020]) directly provided on a pixel definition layer (1; ¶ [0020]) and in direct contact with (physically touching) the pixel definition layer (1), and wherein the cathode line (2) is wavy (grooved/curved; ¶ [0021]-[0023]), arc-shaped (grooved/curved; ¶ [0021]-[0023]), or S-shaped.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Park such that the at least one cathode line directly provided on the pixel definition layer and in direct contact with the pixel definition layer, and wherein the cathode line (23/CL) is wavy, arc-shaped, or S-shaped, as disclosed by Zhang, to reduce breakage of flat, plate-shaped cathodes by reducing the stress concentration in the cathode by releasing the stress in curved parts of the cathode (Zhang; ¶ [0004] and [0024]-[0025]).

Re claim 9, Park discloses the manufacturing method of the organic light emitting element according to claim 8, further comprising: preparing a thin film encapsulation layer (31; ¶ [0092] and [0171]) on the cathode line (CL).

Re claim 10, Park discloses the manufacturing method of the organic light emitting element according to claim 8, wherein the step of preparing the sub-pixels (PX) comprises steps of: preparing a light emitting layer (22; ¶ [0092]) on the anode layer (20) in the corresponding recess (unlabeled openings over 20); and preparing a cathode layer (23 in region 100; ¶ [0172] and see CL in inserted figure above) on the light emitting layer (22), wherein the cathode layer (23) completely covers an upper surface (uppermost plane) of the light emitting layer (22); wherein the cathode layer (23) is electrically connected (integrally as part of 23) to the cathode line (CL).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection relies on a reference combination not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892